Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 1 of 34

UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK.

CAPAX DISCOVERY, INC., WALKER
GLOBAL SOLUTIONS NAPLES, INC.,
JOHN BAIOCCO, WYNN HOLDINGS, LLC,
‘THOMSON FEDERAL SOLUTIONS, LLC,

Plaintiffs,

)

)

)

)

)

)

)

Vv. ) Case No. [:17-cv-00500-CCR

)

AEP RSD INVESTORS, LLC, ZOVY )

MANAGEMENT LLC, ZOVY INCENTIVE — )

LLC, ALTA EQUITY PARTNERS I )

MANAGERS, LLC, JESSICA REED, }

TIMOTHY DIBBLE, TIMOTHY ALEXSON, )

and GRACE CONNELLY, )
)
)
)
)
)
)
)
)
)
)

Defendants/Counterclaim Plaintiffs,

v.

CAPAX DISCOVERY, INC., and
and ANTHONY J. RAGUSA a/k/a TONY
WALKER,

Counterclaim Defendants.

OPINION AND ORDER
GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT AND DENYING PLAINTIFFS’ CROSS-MOTION FOR
PARTIAL SUMMARY JUDGMENT
(Docs. 81 & 83)

This case arises out of the acquisition of Zovy LLC (“Zovy”) by Plaintiff Capax
Discovery, Inc. (“Capax”) in September 2016. In their Amended Verified Complaint,
Plaintiffs Capax, Walker Global Solutions Naples, Inc., John Baiocco, Wynn Holdings,
LLC, and Thomson Federal Solutions, LLC (collectively, “Plaintiffs”) seek equitable

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 2 of 34

rescission of the September 23, 2016 Equity Purchase Agreement (the “EPA”) between
the parties and assert claims of fraudulent inducement, negligent misrepresentation, and
breach of contract. Defendants AEP RSD Investors, LLC (“AEP”), Zovy Management
LLC (“Zovy Management”), Zovy Incentive LLC (“Zovy Incentive”), Alta Equity
Partners I Managers, LLC (“Alta”), Timothy Dibble, Jessica Reed, Timothy Alexson, and
Grace Connelly (collectively, “Defendants”) counterclaim for breach of contract against
Capax and libel against Capax and Anthony Ragusa, one of Capax’s principals.

Pending before the court are cross-motions for summary judgment. Defendants
seck summary judgment as a matter of law with regard to each of Plaintiffs’ claims and
Defendants’ breach of contract counterclaim or, in the alternative, summary judgment
that Defendants’ liability is capped at $300,000 by the terms of the EPA. (Doc. 81.)
Plaintiffs cross-move for partial summary judgment on Defendants’ libel counterclaim.
(Doc, 83.) On March 2, 2020, the court heard oral argument on the pending motions, at
which time it took them under advisement.

Plaintiffs are represented by Anthony Rafael Faraco, Esq., Benjamin D. Burge,
Esq., and James J. Graber, Esq. Defendants are represented by Brian James Wheelin,
Esq., Joseph L. Clasen, Esq., Sandra Marin Lautier, Esq., and Patrick W. Begos, Esq.

I. The Undisputed Facts.

A. The Parties.

Zovy is a software company offering products and services fo support “the
compilation and storage of, among other things, large amounts of data from email
systems,” (Doc, 21 at 5, § 17.) Prior to the transaction at issue in this case, Zovy was
owned by Alta, a private equity firm, through AEP, and two LLCs, Zovy Management
and Zovy Incentive (together with AEP, “Zovy’s Members”). Christopher Grossman
served as Zovy’s Chief Executive Officer (“CEO”) from 2014 to September 2016 and as
Zovy’s president from September 2016 through approximately late October 2018.

Capax offers archiving and information management services similar to Zovy’s

services. Counterclaim Defendant Anthony Ragusa is a principal of Capax, and Plaintiff

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 3 of 34

John Baiocco is a minority partner of Capax. Capax’s Chief Operating Officer (“COO”)
is Michael McGrath.

In or around June 2016, Mr. Grossman, in his capacity as Zovy’s CEO, contacted
Plaintiff Baiocco to propose that Capax and Zovy either form a partnership or,
alternatively, that Capax acquire Zovy. Capax was “interested in working with” Zovy
because it knew Zovy had a “highly profitable contract” with the United States
Department of Veterans Affairs (the “VA”), (Doe, 81-2 at 3, § 15.) Zovy provided Capax
with information and business records in anticipation of a potential transaction, including
a copy of a contract with Chicago Bridge & Iron (“CB&I”) whereby Zovy agreed to
provide data migration and other services (the “CB&I Contract”), Capax also received
copies of all of Zovy’s existing VA contracts.

B. The EPA.

On September 23, 2016, the parties executed the EPA, which provided that in
exchange for acquiring Zovy, Capax would pay a purchase price of one dollar plus
“additional contingent consideration [the ‘Earn-out Consideration’ ] of fifty percent [50%]
of the annual gross... VA Revenue” in excess of $1 million for calendar years 2016 and
2017 and in excess of $1.5 million for calendar years 2018, 2019, and 2020. (Doc. 88-4 at
6, § 2.4.1) (brackets in original). “VA Revenue” is defined by the EPA as annual gross
revenue actually received under VA contract number NNG15SD26B. /d. Pursuant to the
EPA, Zovy’s Members are entitled to receive earn-out payments within fifteen days of
receipt of VA Revenue and thus were supposed to receive earn-out compensation within
fifteen days of a November 17, 2016 VA payment. Plaintiffs admit that they have paid no
earn-out compensation to date.

In the EPA, Zovy’s Members represented that:

{Zovy]| does not have any liabilities or obligations that would reasonably be
expected to have a Material Adverse Effect on [Zovy], the Business, or the
assets of [Zovy|, except those set forth or adequately reserved against on
the balance sheets contained in the Financial Statements [or disclosed in the
notes thereto], other than those incurred in the ordinary course of business
and in a manner consistent with past practices and those not required to be

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 4 of 34

reflected on a balance sheet in accordance with GAAP [Generally Accepted
Accounting Principles].

Id. at 12, § 5.9 (fourth brackets in original).

Section 8.2 of the EPA provides, among other things, that Zovy’s Members will
indemnify Capax and Zovy for costs “resulting from or arising out of or in connection
with or relating to... any inaccuracy or breach of any representation or warranty of such
Member contained in Articles TV or V[{.]” Jd. at 23, § 8.2. In addition, the EPA caps
Zovy’s Members’ liability in certain circumstances, providing that “[e]xcept with respect
to a breach by a Member of a Fundamental Representation, the aggregate liability of the
Members under Section 8.2 shall not exceed $300,000[.]” Jd. at 25, § 8.9.2.

The EPA contains a merger clause which provides:

This Agreement, including the Disclosure Statement schedules and exhibits
hereto, and the instruments and other documents delivered pursuant to this
Agreement, contain the entire understanding and agreement of the parties
relating to the subject matter hereof and supersedes all prior and/or
contemporaneous understandings and agreements of any kind and nature
[whether written or oral] among the parties with respect to such subject
matter, all of which are merged herein.

Id. at 26, § 9.4 (brackets in original).

C. Due Diligence by Capax.

Three days after the Zovy acquisition, Counterclaim Defendant Ragusa
disseminated a meeting agenda for Capax’s upcoming fall conference in which he
described the Zovy acquisition as “a shot in the dark[.]” (Doc. 81-2 at 7, 30.) He further
stated:

The reason we accelerated the closing process without due diligence is
because of the immediate cash flow benefit we expect to receive over the
next [sixty] days, especially from the VA. Unfortunately, we have no idea
of the problems and risks we are inheriting[.|

Id, Ultimately, post-acquisition, Zovy realized a gross profit in excess of three million
doflars and had a substantial net income in 2017 and was profitable in 2018 as well. See
id, at 7, §§[ 32, 35.

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 5 of 34

D. Alleged Delay of Payment.

After the Zovy acquisition, Capax awaited payments from the VA, the timing of
which would, in turn, affect the earn-out compensation Capax owed to the Zovy
Members under the EPA. in a transcript of messages sent between Capax’s COO, Mr.
McGrath, and Plaintiff Baiocco on November 30, 2016, Mr. McGrath asked about the
status of the “770k va gig[,]” writing, “We don’t want them to pay until 1/1/17 though to
start the clock on the earn-out again[.]” (Doc. 81-5 at 6.) Mr. McGrath also stated,
“[Wle’re just doing this to mess with Alta[.]” /d.!

A third-party vendor, Thundercat Technologies, LLC (“Thundercat”) managed the
VA’s account relationship with Zovy, including the payment of invoices. On December
12, 2016, Mr. McGrath, on behalf of Capax, sent an email to Zovy employee Alexandra
MacMurchie with the following message:

We have the $770k Thundercat invoice ready to send, but have been
holding as we’d prefer payment to happen after 12/31/16.

If we send the invoice now, do you have enough sway with Thundercat to
ensure we don’t get paid until 2017?

(Doc. 81-5 at 9.) Ms. MacMurchie responded, “yesf,] I can make that happen[.}” fd. Mr.
McGrath replied, “Il have the invoice sent out tonight/tomorrow morning then.” fd.
Thundercat ultimately paid the invoice on behalf of the VA on January 13, 2017.

At his deposition, Mr. McGrath explained that he wanted to “mess with Alta”
based on his “review of the closing financial statements” in which he testified that he
found “[mlisrepresentations of Zovy’s financial statements.” (Doc. 81-10 at 3-4.) He
further testified:

Q. And you took efforts to make sure that the VA did not pay an
invoice that was due at the end of 2016 until 2017, correct?

A, Yes,
Q, That was an invoice in the amount of $770,000, correct?
A, Yes,

Id. at 5,

 

' Pre-acquisition, Alta was a part owner of Zovy.

5

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 6 of 34

Approximately one year later, in a December 14, 2017 email, Ms. MacMurchie
notified Mr. McGrath that “Thunder[clat [was] anxious for their invoice.” (Doc. 94-2 at
2.) Mr. McGrath responded that the “wrong PO was referenced” on the invoice and that
he “may not get th[e] invoice out th[at] week.” Jd, On December 20, 2017, a Thundercat
program manager requested the invoice again and noted, “We need to invoice the VA
ASAP, but can’t until [Zovy’s] invoice is recetved.” (Doc. 94-3 at 2.) On January 3,
2018, a Thundercat employee informed Zovy that “although th[e] invoice is dated
12/7/17, we did not receive the invoice until 1/2/18.” (Doc. 94-4 at 2.)

Mr. McGrath addressed the December 2017 invoice to the VA in his deposition

testimony as follows:

Q. And are you saying here today that you don’t know why it happened
to take from December 14, 2017 to January 2nd, 2018 to send out
the invoice?

A. Part of it was certainly to make sure that it was correct, to make sure
that we got it to them and all of the information was correct. And
also a portion of it was to have the VA earn-out recalculate if the
cash came in the next year, absolutely.

(Doc. 81-10 at 6.)

E. Capax’s Fraud Alert.

“[O]n or around July 24, 2018,” Counterclaim Defendant Ragusa disseminated a
“Fraud Alert” using his LinkedIn account. (Doc. 83-1 at 2, § 3.) The Fraud Alert included
quotations from the pleadings in this case as well as the following statements:

Timothy Dibble and Jessica Reed remain personally liable for fraud.

We are continuing to investigate allegations regarding Timothy Dibble and
Jessica Reed, who were named personally for fraud in Capax Discovery’s
complaint, Although Dibble and Reed attempted to have themselves
personally removed from the complaint, the judge denied their request.
They remain personally as a defendant with no corporate shield to protect
them from their role in this alleged fraud.

Chances are you may well be a victim of fraud.
(Doc. 83-4.)

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 7 of 34

At his deposition, Counterclaim Defendant Ragusa could not recall the specific
parties to whom he sent the Fraud Alert, but testified that he sent the message to “less
than [twelve]” recipients that he identified using Alta’s website. (Doc. 86-3 at 5-6.) No
recipients of the Fraud Alert responded to Plaintiffs. Defendants “are not aware of , to
date, a specific lost business opportunity as a result of the Fraud Alert,” (Doc. 86-1 at 2,
$5.)

Il, The Disputed Facts.

A. Statements by Counterclaim Defendant Ragusa.

Plaintiffs do not challenge Defendants’ quotation of the September 26, 2016
conference agenda that refers to the completion of the Zovy transaction “without due
diligence[.]” (Doc. 81-2 at 7, | 30.) Nonetheless, they dispute the accuracy of that
statement, claiming that Plaintiffs engaged in some due diligence prior to acquiring Zovy
and citing Counterclaim Defendant Ragusa’s inconsistent deposition testimony that
Capax was “going through due diligence so I think it was inaccurate that I stated without
due diligence.” (Doc. 88-26 at 3.)

B. Zovy’s Financial Condition.

Plaintiffs do not dispute that Zovy was profitable in 2017 and 2018, however, they
point out that although Zovy’s 2017 audited financial statements show it distributed
$2,446,996 to Zovy’s Members that year, those distributions must be considered in the
context of Zovy’s $2,402,168 liability for advances paid by Zovy’s Members as of
December 31, 2017, representing “the amount the [M]embers lent to Zovy.” (Doc. 88-2
at 5, | 33.) In a “2017 Strategy Report” dated May 7, 2017, Counterclaim Defendant
Ragusa wrote that Zovy “hope[d] to demonstrate profits somewhere between
$4,5[ million] to $6[ million][,]” which “would put the Zovy valuation at somewhere
between $27[ million]-$60[ million][.]” (Doc. 81-5 at 36.) Plaintiffs note that the same
paragraph of the report states that Zovy’s earnings “‘will also include the profitability of
our HPCA and Nearpoint legacy accounts,” /d. They cite Counterclaim Defendant
Ragusa’s deposition testimony that: “We had a significant asset, HPCA, and I felt that

even though Zovy was worthless, combined with HPCA that we could create significant

7

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 8 of 34

value” but that “as a standalone company without HPCA, it was indeed worthless.” (Doc.
88-2 at 5-6, | 36.) Because the portion of Counterclaim Defendant Ragusa’s deposition
which Plaintiffs cite has not been submitted, the court cannot consider the statements
cited therein. See L. R. 56(a)(3) (requiring all cited evidence, including deposition
testimony, to be submitted as an appendix to a party’s statement of facts in support of or
opposition to a motion for summary judgment). Examining the facts in the light most
favorable to the non-moving party, it remains undisputed that post-acquisition Zovy was
profitable.

C. The Term of the CB&I Contract.

The parties dispute whether Mr. Grossman, Zovy’s CEO, represented that the
CB&I Contract was subject to renewal or continuation beyond a one-year term. Plaintiffs
contend that Defendants faisely represented that Zovy’s agreement with CB&I was
“oneoing’ or multi-year” and would produce recurring revenue. (Doc. 88-2 at 6, | 47.)
An internal Alta memorandum dated May 31, 2016 states that “Westinghouse was
required to enter into a new contract with Zovy to migrate [CB&I’s] data and also signed
a contract for continued [Software as a Service] for the division for two years.” (Doc. 88-
10 at 5.) On August 23, 2016, Mr. Grossman emailed Capax’s COO, Mr. McGrath,
regarding the CB&I Contract and explained, “[i]n this case like we do in many of our
deals we took a much reduced cost to put it all as a reoccurring deal.” (Doc. 81-5 at 64.)
Mr. Grossman further noted:

This is our one contract that does allow the customer to get their data back
but it forces them to have an active contract as we return the data. The
data return process at this size would be 14-18 months so the minimum
amount of time this contract could practically be ended would be May
2018.

Id. (emphasis in original).

At his deposition, Mr. Grossman testified that the CB&I Contract had a one-year
term but that Zovy “had every reason to believe that the contract would be ongoing after
this first year because the data was being migrated to a proprietary repository where the

data would reside.” (Doc, 81-11 at 8, 10.) The CB&I Contract provides that:

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 9 of 34

Upon written request and authorization by CB&I (and as limited to such
data as CB&I may specify and as technically possible), [Zovy shall] extend
CB&I’s license to the Zovy Archive to permit Westinghouse Electric
Company, LLC or its affiliates or related parties to access CB&I’s Zovy
Archive (or defined portions thereof) with as many user licenses as CB&I
may request during the period of June Ist, 2016 - May 30th, 2017.

(Doc. 81-5 at 46.)

D. Liability to HP Under the CB&I Contract.

Plaintiffs assert Defendants failed to disclose Zovy’s obligation under the CB&I
Contract to cover costs owed by CB&I to the Hewlett-Packard Company (“HP”) and
represented there would be “no deletion cost[.]” (Doc. 88-2 at 11, 485.) In her deposition
on May 31, 2019, Defendant Reed, a member of Alta, testified that Zovy’s CEO, Mr.
Grossman,

had represented that there would be no data deletion cost, and so the cost of
that contract was related to getting data from HP, but that the deletion
wouldn’t be something that would have to be paid for. And so that’s how
we represented it, but we didn’t have anything specific to indicate in
writing that there would be no data deletion cost.

(Doc. 88-6 at 7-8.)

In an affidavit dated October 22, 2019, Defendant Reed stated that “Zovy did
project the HP costs and disclosed them to Capax prior to the [a]cquisition” by providing
Capax with invoices from HP and Zovy’s financial statements, which showed an aging
accounts payable entry for HP in the amount of $63,368.67. (Doc. 81-4 at 4, ¥ 18.)

Ms. Reed further affirmed that Zovy “advised Capax to expect future costs going
forward[,]” id. at § 19, as reflected by an increased monthly cost of goods sold on Zovy’s
projected profit and loss statements provided to representatives of Capax.

An invoice dated July 29, 2016 from Hewlett Packard Enterprise addressed to
CB&I reflects an outstanding balance of $24,918.61 (Doc. 88-22.) A second invoice from
Hewlett Packard Enterprise to CB&I dated August 25, 2016 shows a balance of $27,000.
(Doc. 88-23.) An undated invoice sent from Hewlett-Packard Financial Services
Company to Zovy lists $11,376.14 in charges due on September 1, 2016 (Doc. 88-24),

and a second undated invoice from Hewlett-Packard Financial Services Company marked

9

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 10 of 34

“posted” September 21, 2016 lists a “{l]Jate payment fee .. . for the period” of September
2, 2016 to September 14, 2016 of $73.94. (Doc, 88-25.) Plaintiffs assert that these
invoices reveal that Defendants failed to disclose the expected liability to HP because the
amounts listed on the invoices do not equal, either separately or in combination, the costs
Defendants claim they projected.

The CB&I Contract provides:

Zovy shall, based upon Zovy’s existing, separate agreement with HP,
ensure that CB&I shali no longer be contractually or otherwise obligated to
pay to HP any fees not already accrued, including, without limitation, any
further fee for Data Safe Archiving Services, Data Deletion Services, Data
Migration Services, Data Restoration Services, or Data Return Services,
unless such agreement is entered into between CB&I and HP after this
Proposal is executed.

(Doc. 81-5 at 46.) Pursuant to this provision, Zovy promised to assure that CB&I’s
obligation to pay fees to HP related to data safe archiving, data deletion, data migration,
data restoration, and data return services would either cease or would be reflected in a
new agreement,

E. Ownership of Hardware Located at the VA.

Plaintiffs claim that Defendants inaccurately reported Zovy’s fixed assets in the
2015 financial statements to include certain hardware owned by the VA. In their
Amended Verified Complaint, Plaintiffs allege that “the $167,156 attributed to [VA]
hardware ... was misrepresented as an asset of [Zovy]” because “hardware deployed at
the VA is not an asset of Zovy[.]” (Doc. 21 at 12-13, § 40.A.) Prior to acquisition,
Plaintiffs were provided with two profit and loss financial documents for the terms of
January through December 2015 and January through May 2016. (Doc. 81-5 at 112-14.)
The statement for January through December 2015 records as income “Sales - Hardware”
in the value of $60,000, /d. at 112. The words “hardware” and “VA” do not appear on the
statement for January through May 2016. Jd. at 114. A “Detailed Depreciation
S[cj]hedule” provided to Plaintiffs includes three line items with an “Asset ID” of “ZOVY
HW” and a “Location ID” of “VA hardware[.]” (Doc. 88-14 at 3.) The acquisition date

for all three items is September 30, 2016. The acquisition costs of the three line items are

10

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 11 of 34

$46,296, $60,000, and $60,860, respectively, totaling $167,156. It is undisputed that the
“Detailed Depreciation S[c]hedule” was provided to Plaintiffs only after they had
acquired Zovy.

Defendants concede that “hardware provided by Zovy that is located at the VA
could not be recovered by Zovy,” (Doc. 81-1 at 21). In an August 13, 2015 email toa
Thundercat employee, Mr. Grossman wrote that “[a]ll hardware will be property of the
VA and will be supported and maintained by Zovy.” (Doc. 88-15 at 1.) It is therefore
undisputed that the VA owned certain hardware. It is also undisputed that the only Zovy
financial records that mention the VA hardware and purport to show that it was owned by
Zovy were received by Plaintiffs only after the Zovy acquisition was finalized.

F. Amounts Included in Accounts Receivable.

Plaintiffs dispute whether Defendants disclosed all “held” invoices generated prior
to the closing of the EPA and improperly represented amounts that were not yet invoiced
as accounts receivable. They contend these alleged practices artificially inflated Zovy’s
value,

On September 26, 2016, Mr. Grossman emailed Defendants Tim Alexson and
Grace Connelly and requested “the final invoices we sent to the clients and if we did send
them. These are the ones listed in the A[ccounts|/R[eceivable] report and that we emailed
back and forth.” (Doc. 88-16.) Defendant Alexson replied: “Here are the invoices that
were generated prior to the close. We were advised not to send to clients yet.” Jd. At his
deposition, Capax’s COO, Mr. McGrath, testified that the invoices were for “work that
had yet to be performed” and “in most cases work that had yet to be contracted.” (Doc.

88-5 at 6.)? Mr, McGrath further stated in his deposition:

 

* The September 26, 2016 email from Mr, Alexson lists Zovy Invoices 151074, 151075, 151076,
151077, 151078, 151079, 151080, and 151081 as attachments. Zovy Invoice 151074, dated
August 15, 2016, is addressed to CB&I Federal Services LLC and includes a line item for
“(slubseription dates September 30, 2016 through September 29, 2017[.]” (Doc, 88-17.) Zovy
Invoice 151077, dated August 3, 2016, is addressed to Brouse McDowell and contains a single
line item for data migration with no term of service. (Doc. 88-18.) Zovy Invoice 151078, dated
August 31, 2016, is addressed to Redstone Federal Credit Union and lists “[s]ubscription dates
11/10/2016 to 11/9/2017[.]” (Doc. 88-19.) Zovy Invoice 151079, also dated August 31, 2016, is

11

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 12 of 34

Q. Now, ain I right that all of these invoices, except for the ones
regarding UT Health, were paid?

A, I believe so, yes.

Because Plaintiffs do not dispute that the invoices in question with the exception
of those pertaining to UT Health were paid after the Zovy acquisition, the only issue is
whether Defendants’ inclusion of invoices that had not yet been sent out in Zovy’s
Accounts Receivable caused Plaintiffs to suffer a compensable injury.

Ill. Conclusions of Law & Analysis.

A, Standard of Review.

A party is entitled to summary judgment if it can “show|] that there is no genuine
dispute as to any material fact” and that it “is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). A “genuine” dispute exists “if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” Anderson vy. Liberty
Lobby, Inc., 477 U.S, 242, 248 (1986). “Only disputes over facts that might affect the
outcome of the suit under the governing law” are material to the court’s determination.
Id.

At the summary judgment stage, the nonmoving party is entitled to “the benefit of
all permissible inferences and all credibility assessments[.]” SEC v. Sourlis, 851 F.3d
139, 144 (2d Cir. 2016). “Where parties file cross-motions for summary judgment, each
partty’s motion must be examined on its own merits, and in each case all reasonable
inferences must be drawn against the party whose motion is under consideration.”
Fireman's Fund Ins. Co. v. Great Am. Ins. Co. of N.Y., 822 F.3d 620, 631 n.12 (2d Cir.
2016) (internal quotation marks, alterations, and citation omitted).

The moving party “always bears the initial responsibility of informing the district

court of the basis for its motion, and identifying” the evidence “which it believes

 

addressed to La Roche College and includes three charges, each for the period from “September
30, 2016 through September 29, 2017[.]” (Doc. 88-20.) Zovy Invoice 151080, dated August 31,
2016, is addressed to Pachulski Stang Zieh] Young & Jones P.C. and does not contain any
service period in the balance description. (Doc. 88-21.) Plaintiffs did not submit copies of Zovy
Invoices 151075, 151076, and 151081.

12

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 13 of 34

demonstrate[s] the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,
477 U.S. 317, 323 (1986). If the moving party meets that burden, its opponent must show
that there is “sufficient evidence favoring the nonmoving party for a jury to return a
verdict” in its favor. Anderson, 477 U.S. at 249. However, in opposing summary
judgment, a party may not “rest upon the mere allegations or denials of the adverse
patty’s pleading,” Parks Real Estate Purchasing Grp. v. St. Paul Fire & Marine Ins. Co.,
A72 F.3d 33, 41 (2d Cir. 2006), nor “simply . . . assert[] a ‘metaphysical doubt as to the
material facts.’” Woodman v. WWOR-TY, Inc., 411 F.3d 69, 75 (2d Cir. 2005) (quoting
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

In adjudicating a motion for summary judgment, the district court’s role “is not to
resolve disputed questions of fact” but to “determine whether, as to any material issue, a
genuine factual dispute exists,” Kaytor v. Elec. Boat Corp., 609 F.3d 537, 545 (2d Cir.
2010), “Credibility determinations, the weighing of the evidence, and the drawing of
legitimate inferences from the facts are jury functions, not those of a judge.” Proctor v.
LeClaire, 846 F.3d 597, 608 (2d Cir. 2017) (internal quotation marks omitted).

In this case, although certain material facts are disputed, they do not preclude
summary judgment if a party cannot otherwise prove its claims, In other words, the
presence of disputed issues of fact will not preclude summary judgment if the moving
party can establish that regardless of how that factual issue is resolved, the party that has
the burden of proof at trial has not proffered admissible evidence in support of each
essential element of its claim. See Catrett, 477 U.S. at 322 (holding summary judgment is
mandated against a party “who fails to make a showing sufficient to establish the
existence of an element essential to that party’s case’’); see also El-Nahal vy. Yassky, 835
F.3d 248, 252 (2d Cir. 2016) (holding that “a complete failure of proof concerning an
essential element of the nonmoving party’s case necessarily renders all other facts

immaterial”) (internal quotation marks and citation omitted).

13

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 14 of 34

B. Whether Defendants Are Entitled to Summary Judgment on Plaintiffs’
Claim for Equitable Rescission of the EPA.

Defendants seek summary judgment on Plaintiffs’ equitable rescission claim as
Plaintiffs have repeatedly represented that the claim was made in error and that they do
not intend to pursue it. In their brief, Plaintiffs “stipulate to withdraw” the equitable
rescission claim (Doc. 88 at 18), and they confirmed their intent to withdraw the claim at
oral argument. Plaintiffs’ request for equitable rescission in the Amended Verified
Complaint’s First Cause of Action is therefore WITHDRAWN and Defendants’ motion
for summary judgment on that claim is DENIED AS MOOT.

C. Whether Defendants Are Entitled to Summary Judgment on Plaintiffs’
Breach of Contract Claims.

1. Whether Plaintiffs Have Abandoned Their Compliance with
GAAP Breach of Contract Claim.

In their Amended Verified Complaint, Plaintiffs assert that Defendants failed to
perform under § 5.9 of the EPA by misrepresenting Zovy’s obligations to HP under the
CB&I Contract and by failing to prepare financial documents in compliance with GAAP.
Plaintiffs further claim that Defendants’ alleged noncompliance excuses their own
nonperformance. In responding to Defendants’ motion for summary judgment, however,
Plaintiffs do not proffer evidence in support of their claim that they suffered an injury as
a result of Zovy’s alleged noncompliance with GAAP. “[A] partial response arguing that
summary judgment should be denied as to some claims while not mentioning others may
be deemed an abandonment of the unmentioned claims.” Jackson v. Fed. Exp., 766 F.3d
189, 195 (2d Cir. 2014). Because Plaintiffs have failed to support their GAAP-based
breach of contract claim with admissible evidence, Defendants’ motion for summary
judgment as to that claim is GRANTED.

2. Whether Plaintiffs’ Nonperformance Negates a Breach of
Contract Claim.

Defendants seek summary judgment on Plaintiffs’ remaining breach of contract
claims, arguing that Plaintiffs’ own nonperformance under the EPA precludes them from

prevailing on their breach of contract claim. Under New York law, a party seeking to

14

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 15 of 34

recover for breach of contract must establish “(i) the formation of a contract between the
parties; (ii) performance by the plaintiff; (iii) failure of defendant to perform; and

(iv) damages.” Johnson v. Nextel Comme’ns, Inc., 660 F.3d 131, 142 (2d Cir. 2011)
(citations omitted).

“fO]ne of the essential elements of a cause of action for breach of contract is the
performance of its obligations by the party asserting the cause of action for breach[.]”
Cty. of Jefferson v. Onondaga Dev., LLC, 59 N.Y.8.3d 203, 206 (App. Div. 2017). “It is
well settled that ‘a party who seeks to recover damages from the other party to the
contract for its breach must show that he himself is free from fault in respect of
performance[.]” Jd. “The issue of whether a party has substantially performed is usually a
question of fact”, however, the issue may be decided as a matter of law “where the
inferences are certain.” Merrill Lynch & Co. v. Allegheny Energy, Inc., 500 F.3d 171, 186
(2d Cir, 2007). “[F Jailure to tender payment is generally deemed a material breach of a
contract.” ARP Films, Inc, v. Marvel Ent. Grp., Inc., 952 F.2d 643, 649 (2d Cir. 1991).

It is undisputed that Plaintiffs have not paid any portion of the earn-out
consideration contemplated by the EPA even though the plain language of the EPA
required Plaintiffs to pay Zovy’s Members earn-out compensation within fifteen days of a
November 17, 2016 payment made by the VA to Zovy. Plaintiffs contend that they are
excused from performance under the EPA because Defendants materially breached the
contract by making certain material misrepresentations and non-disclosures. “When a
party materially breaches a contract, the nonbreaching party may choose to continue to
perform on the contract, or it may elect to terminate the agreement.” Marathon Enters.,
Inc. y, Schroter GMBH & Co,, 2003 WL 355238, at *6 (S.D.N.Y. Feb. 18, 1995) (citing
Lazard Freres & Co. v. Crown Sterling Memt., Inc., 901 F. Supp. 133, 136 (S.D.N.Y.
1995). It may not, however, do both. Plaintiffs do not seek rescission of the EPA because
that would require them to return Zovy’s assets. See Ferguson v. Lion Holdings, Inc., 312
F. Supp. 2d 484, 499 (S.D.N.Y. 2004) (holding that “a party seeking rescission of a
contract must tender the return of consideration it received pursuant to the voidable

contract”). They may sue for breach of contract, but only if they have performed

15

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 16 of 34

themselves. In essence, Plaintiffs seek to retain Defendants’ consideration and sue for
damages without paying any consideration for what they have received. They cite no
authority in support of this unusual proposition, and the court has found none.

Because Plaintiffs have failed to perform under the EPA, they cannot bring a
breach of contract claim as a matter of law. See Pui Sang Lai v. Shuk Yim Lau, 855
N.Y.S.2d 615, 617 (App. Div. 2008) (holding that where “plaintiffs failed to perform any
of their obligations under the agreement . . . the agreement was unenforceable”).
Defendants’ motion for summary judgment on Plaintiffs’ breach of contract claim is
therefore GRANTED and Plaintiffs’ breach of contract claim (Count IV) is DISMISSED.

D. Whether Defendants Are Entitled to Summary Judgment on Plaintiffs’
Negligent Misrepresentation Claim.

Defendants seek summary judgment on Plaintiffs’ negligent misrepresentation
claim, arguing that Plaintiffs cannot show the existence of a special relationship between
the parties. To prevail on a claim of negligent misrepresentation under New York law, a
plaintiff must establish “(1) the defendant had a duty, as a result of a special relationship,
to give correct information; (2) the defendant made a false representation that he or she
should have known was incorrect; (3) the information supplied in the representation was
known by the defendant to be desired by the plaintiff for a serious purpose; (4) the
plaintiff intended to rely and act upon it; and (5) the plaintiff reasonably relied on it to his
or her detriment.” Hydro Invs., Inc. v. Trafalgar Power Inc., 227 F.3d 8, 20 (2d Cir.
2000).

A special relationship that imposes a duty to provide correct information “may be
established by ‘persons who possess unique or specialized expertise, or who are in a
special position of confidence and trust with the injured party such that reliance on the
negligent misrepresentation is justified[.]’” Mandarin Trading Ltd. v. Wildenstein, 944
N.E.2d 1104, 1109 (N.Y. 2011) (quoting Kimmell v. Schaefer, 675 N.E.2d 450, 454
(N.Y. 1996)). For example, “[p]rofessionals, such as lawyers and engineers,” may form
special relationships with their clients “by virtue of their training and expertise[.]”

Kimmell, 675 N.E.2d at 454. “In the commercial context, a duty to speak with care exists

16

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 17 of 34

when the relationship of the parties, arising out of contract or otherwise,” gives the
receiving party a justifiable right to rely on the information provided. Jd. (internal
quotation marks omitted.)

“Generally ... an arm’s-length business relationship between sophisticated parties
will not give rise to a confidential or fiduciary relationship that would support a cause of
action for negligent misrepresentation[.]” J.P. Morgan Sec. Inc. v. Ader, 9 N.Y.S.3d 181,
183 (App. Div. 2015). Moreover, “[t}hat a defendant knew in general that prospective
commercial participants would rely on its statements is insufficient to establish a special
relationship.” Ramiro Aviles v. S&P Glob., Inc., 380 F. Supp. 3d 221, 287-88 (S.D.N.Y.
2019) (internal quotation marks, alteration, and citation omitted). As a result, where “the
parties on both sides” of a transaction “were operating independently, with no prior
existing relationship and with no reason to repose trust in the other[,]” a special
relationship does not exist. Amusement Indus., Inc. v. Stern, 786 F. Supp. 2d 758, 779
(S.D.N.Y. 2011).

This court previously dismissed Plaintiffs’ negligent misrepresentation claim,
finding they “ha[d] not alleged a special relationship” as required under New York law.
(Doc, 20 at 15.) Plaintiffs subsequently amended their complaint and now contend that
there was “actual privity of contract” between the parties. (Doc. 88 at 25.) Privity of
contract, however, does not alone create a special relationship because where “the parties
to the agreement[] dealt at arm’s length, .. . the close relationship required to support the
negligent misrepresentation claim [is] lacking[.]” Aerolineas Galapagos, S.A, v.
Sundowner Alexandria, LLC, 905 N.Y.8.2d 152, 153 (N.Y. App. Div. 2010).

Plaintiffs further assert that Defendants occupied a “special position of confidence
and trust” because they “uniquely had access to all” Zovy’s financial and business
information Plaintiffs requested in preparing for the acquisition. (Doc. 88 at 25.) This
argument is also unavailing because, under New York law, “the mere fact that a
defendant possesses certain documentation relating to a transaction” does not give rise to
a special relationship by virtue of that party’s “special expertise[.]” Amusement Indus.,

Inc., 786 F. Supp. 2d at 779 (internal quotation marks omitted); see also MBIA Ins. Co. v.

17

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 18 of 34

GMAC Mortg. LLC, 914.N.Y.S.2d 604, 611 (N.Y, Gen. Term 2010) (“{C]ourts have not
found specialized knowledge where the alleged area of expertise involves the particulars
of the defendant’s business.”).

“Where no triable issue of fact as to the ‘special relationship’ element exists,
summary judgment on [a] negligent misrepresentation claim is appropriate.” Si/vercreek
Memt., Inc. v. Citigroup, Inc., 346 F. Supp. 3d 473, 500 (S.D.N.Y. 2018) (internal
alteration and citation omitted). Because Plaintiffs have failed to identify any genuine
dispute of material fact regarding whether they had a special relationship with
Defendants, Defendants’ motion for summary judgment on Plaintiffs’ claim for negligent
misrepresentation (Count IT) is GRANTED.

E. Whether Defendants Are Entitled to Summary Judgment on Plaintiffs’
Fraudulent Inducement Claim.

In their Amended Verified Complaint, Plaintiffs’ fraudulent inducement claim is
comprised of eight subparts. In responding to Defendants’ motion for summary
judgment, Plaintiffs do not address Defendants’ arguments regarding four of the asserted
misrepresentations: (1) Zovy’s obligation to provide new hardware to the VA; (2) The
nature of software licenses held by the VA; (3) The inclusion of developed technology as
an asset in Zovy’s financial statements; and (4) The status of Zovy’s relationship with
client UT Health. At oral argument, Plaintiffs confirmed that they do not intend to pursue
their claims based on those alleged misrepresentations. Defendants’ motion for summary
judgment as to Plaintiffs’ fraudulent inducement claim based on the four abandoned
claims is therefore GRANTED.

Defendants seek dismissal of the remainder of Plaintiffs’ claims of fraudulent
inducement based on: (1) The term length of the CB&I Contract; (2) Ownership of
hardware located at the VA; (3) The value of Zovy’s outstanding accounts receivable,
and (4) Zovy’s liability to HP under the CB&I Contract.

Under New York law, a plaintiff alleging fraudulent inducement must show by
clear and convincing evidence that there exists “a material misrepresentation or omission

of fact{,]” “made by defendant with knowledge of its falsity . .. and intent to defraud[,]”

18

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 19 of 34

“+easonable reliance on the part of the plaintiff],]” and “resulting damage to the plaintiff.”
Crigger v, Fahnestock & Co., 443 F.3d 230, 234 (2d Cir. 2006). Defendants seek
summary judgment based on Plaintiffs’ failure to establish one or more essential elements
of their remaining fraudulent inducement claims.

1. The Term of the CB&I Contract.

Plaintiffs assert that Defendants misrepresented the term of the CB&I Contract as
a recurring or otherwise ongoing contract when in fact it was only for a one-year term. In
support of this claim, Plaintiffs contend that Mr, Grossman made oral representations that
the CB&I Contract “was an ongoing contract, that it was going to be recurring revenue
going forward{,]” (Doc. 88-9 at 3) and that “renewals had already been negotiated”
beyond a one-year period. (Doc. 88-5 at 4.) Plaintiffs also cite the purportedly inaccurate
May 31, 2016 internal Alta memorandum in which Alta reported that Westinghouse “was
required to enter into a new contract with Zovy to migrate [CB&I’s] data and also signed
a contract for continued [Software as a Service] for the division for two years.” (Doc, 88-
10 at 5.) According to Plaintiffs, this statement, while not directed to them, supports their
claim that Defendants represented that the CB&I Contract would be a recurring source of
revenue. There is no evidence that Plaintiffs possessed the Alta memorandum prior to
their acquisition of Zovy. Plaintiffs nonetheless assert that their reliance on the statements
contained therein was reasonable because the CB&I Contract itself did not contain a
durational term.

Defendants counter that Plaintiffs’ reliance was not reasonable because Plaintiffs
possessed the CB&I Contract prior to acquisition and thus were aware that under that
agreement Zovy was required to provide CB&I “with as many user licenses as CB&I
may request during the period of June Ist, 2016 — May 30th, 2017.” (Doc. 81-5 at 46.)
Thus, contrary to Plaintiffs’ contention, the CB&I Contract clearly contains a term.
Defendants further contend that even if Plaintiffs reasonably relied on statements made
by Mr. Grossman, such statements were not material misrepresentations because they
represented his beliefs about a future event, rather than actionable statements of present

fact. See LiDestri Foods, Inc. v. 7-Eleven, Inc., 2018 WL 1428250, at *7 (W.D.N.Y. Mar.

19

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 20 of 34

22, 2018) (noting that the subject of a fraudulent misrepresentation claim must be
“factual and not merely promissory or related to future events”). Finally, Defendants
contend that Plaintiffs have failed to proffer evidence of damages because Plaintiffs are
seeking lost profits, which are not recoverable under New York law.

Under New York law, courts should be “skeptical of claims of reliance asserted by
sophisticated businessmen engaged in major transactions [who] enjoy access to critical
information but fail to take advantage of that access.” Merrill Lynch, 500 F.3d at 181
(internal quotation marks omitted) (alteration in original). Where, as here, a party claims
to have relied on “alleged oral promises[] which directly contradict the terms of” an
agreement in the party’s possession, that reliance is “unreasonable as a matter of law.”
Morrissey v. Gen. Motors Corp., 21 F. App’x 70, 73 Qd Cir. 2001). Because Plaintiffs
were in possession of the CB&I Contract prior to acquisition, their reliance on oral
statements made by Mr. Grossman and an internal Alta memorandum they apparently did
not receive pre-acquisition was not reasonable as a matter of law. This conclusion is
underscored by the EPA’s merger clause, which states in relevant part that the EPA
“contain[s] the entire understanding and agreement of the parties relating to the subject
matter hereof and supersedes all prior and/or contemporaneous understandings and
agreements of any kind[.]” (Doc. 88-4 at 26, § 9.4); see Robinson v, Duetsche Bank Tr.
Co. Ams., 572 F. Supp. 2d 319, 323 (S.D.N.Y. 2008) (finding that New York courts are
more reluctant to “consider a plaintiffs reliance upon oral communications reasonable”
where the contract “contains a merger clause and where the plaintiff is a sophisticated
party”).

Plaintiffs’ fraudulent inducement claim based on the CB&I Contract fails for the
further reason that they do not establish damages by clear and convincing evidence.
Although Plaintiffs argue that “a multi-year contract valued at $1.375 million per year
would significantly improve the projected future financial performance of Zovy,” (Doc.
88 at 21), under New York law damages for fraudulent inducement “are to be calculated
to compensate plaintiffs for what they lost because of the fraud, not to compensate them

for what they might have gained .. . [and] there can be no recovery of profits which

20

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 21 of 34

would have been realized in the absence of fraud[.]” Lama Holding Co. v. Smith Barney,
668 N.E.2d 1370, 1373-74 (N.Y. 1996) (citations omitted). For this reason, Plaintiffs
cannot recover profits they expected to make from the CB&I Contract had it been subject
to automatic renewal. Instead, New York follows the “out-of-pocket” rule which allows a
party to seek only the “actual pecuniary loss sustained as a direct result of the wrong[.]”
Id. at 1373. Because Plaintiffs have proffered no evidence that they suffered an actual
pecuniary loss from the alleged misrepresentation, they have failed to establish an
essential element of their claim. In such circumstances, summary judgment is warranted.
See Catrett, 477 U.S. at 322 (holding summary judgment is mandated against a party
“who fails to make a showing sufficient to establish the existence of an element essential
to that party’s case”).

For the foregoing reasons, Defendants’ motion for summary judgment with
respect to Plaintiff's fraudulent inducement claim based on the term of the CB&I
Contract is GRANTED.

2. Ownership of Hardware Located at the VA.

Plaintiffs allege that Defendants’ inventory of fixed assets set forth on Zovy’s
2015 financial statements included hardware owned by the VA. Defendants concede that
the hardware provided by Zovy that is located at the VA “could not be recovered by
Zovy[.]” Doc. 81-1 at 21.) Plaintiffs contend that Defendants knew that the VA owned
the hardware in question based on correspondence between Mr. Grossman and
Thundercat stating that, “[a]ll hardware will be property of the VA and will be supported
and maintained by Zovy.” (Doc. 88-15 at 1.) Plaintiffs point to two profit and loss
financial documents for the terms of January through December 2015 and January
through May 2016 which they claim to have relied on to their detriment. (Doc. 81-5 at
112-14.) The statement for January through December 2015 records as income the sale of
hardware in the value of $60,000. Jd. However, the words “hardware” and “VA” do not
appear on the statement for January through May 2016, nor does the statement contain
any affirmative representation that the VA hardware is owned by Zovy /d. Plaintiffs

admit that it was not until after the acquisition had been finalized that they received a

21

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 22 of 34

“Detailed Depreciation S[c]hedule” of Zovy’s hardware assets which included three
hardware assets identified as “VA hardware” and whose value was represented to be
$167,156. (Doc. 88-14 at 3.)° The acquisition date listed for these three assets is
September 30, 2016, one week after Plaintiffs acquired Zovy. Ld.

Plaintiffs have proffered evidence that the detailed hardware asset schedule
provided to them by Defendants may have misrepresented the ownership of assets located
at the VA. However, they cannot further establish that they reasonably relied on this
information because it is undisputed that the statement in question was provided to
Plaintiffs post-acquisition. A claim of fraudulent inducement under New York law
requires Plaintiffs to proffer evidence of reasonable reliance either prior to entering into
an agreement or in the course of performing thereunder. See Merrill Lynch & Co., 500
F.3d at 181. Because Plaintiffs received the document in question only after Capax
acquired Zovy, they could not have relied on that document to their detriment.

Similarly, Plaintiffs have not established that the documents provided to them
prior to acquisition misrepresented assets owned by the VA as a portion of the fixed
assets on Zovy’s 2015 financial documents. The profit and loss sheets that Plaintiffs
reference do not record hardware located at the VA as an asset of Zovy, rather, they
indicate that Zovy had $60,000 in cash assets from the sale of unspecified hardware.

Even if Plaintiffs could establish by clear and convincing evidence that
Defendants intentionally made a false representation on which Plaintiffs reasonably relied
to their detriment in deciding to acquire Zovy, Plaintiffs have not proffered clear and
convincing evidence of out of pocket damages they suffered as a result of the alleged
misrepresentation. It is not enough to simply allege that Defendants “inflated the assets of
Zovy creating the perception of a company with more tangible assets[.]” (Doc. 88 at 23.)
Instead, out of pocket damages are calculated as “the difference between the value of the

received consideration and the delivered consideration[.]” Kumniva Grp., LLC. v. Garda

 

 

3 Defendants point out that when attempting to sell Zovy in 2018, Plaintiffs included this same
fixed asset amount in financial documents provided to a potential buyer.

22
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 23 of 34

USA Inc., 45 N.Y.S.3d 410, 413 (N.Y. App. Div. 2017). In the absence of such proof,
Plaintiffs’ fraudulent inducement claim must fail.

Because Plaintiffs have not established the essential elements of their fraudulent
inducement claim based upon the ownership of VA hardware, Defendants’ motion for
summary judgment with respect to that claim is GRANTED.

3. The Value of Zovy’s Outstanding Accounts Receivable.

Plaintiffs allege that Defendants included amounts from invoices that were not yet
sent to customers in reporting the amount of accounts receivable in their pre-acquisition
financial statements and further contend that the invoices in question were created prior
to closing but were not sent “‘as the customers had not issued Zovy, LLC, a signed
contract or purchase order.” (Doc. 88 at 23.) In support of this claim, Plaintiffs cite a
September 26, 2016 email exchange between Mr. Grossman and Defendant Alexson in
which Defendant Alexson wrote that Zovy had been “advised not to send [the invoices]
to clients yet.” (Doc. 88-16 at 1.) Defendants respond that all such invoices constituted
“rights to receive payment” as defined in the Agreement because all of the invoices, with
one exception, were paid post-closing. (Doc. 81-1 at 23.) Plaintiffs do not dispute that all
but one of the invoices were ultimately paid.

While Plaintiffs identify a genuine dispute of fact as to whether there was a
misrepresentation regarding whether invoices were sent to clients before the Zovy
acquisition, Plaintiffs have failed to show that they incurred any “out of pocket” damages
caused by that alleged misrepresentation. Kumiva Grp., LLC, 45 N.Y.S.3d at 413. Indeed,
they have not shown that Zovy’s accounting of accounts receivable caused them any loss
at all. Consequently, even if Defendants fraudulently included $147,189.58 in Accounts
Receivable in “an attempt to falsely make Zovy appear more attractive[,]” (Doc. 88 at 24)
Plaintiffs cannot establish either that they paid a greater amount of consideration than the
actual value of Zovy as a result or that post acquisition they suffered a loss. See Kumiva
Grp., LLC, 45 N.Y.8.3d at 413 (holding that to prove out of pocket damages, “plaintiff
must prove that the defendant’s fraudulent inducement directly caused the plaintiff to —

agree to deliver consideration that was greater than the value of the received

23

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 24 of 34

consideration”). In the absence of such evidence, Defendants’ motion for summary
judgment with regard to Plaintiffs’ fraudulent inducement claim related to the invoices
included in Zovy’s Accounts Receivable must be GRANTED.

4, ZLovy’s Liability te HP under the CB&I Contract.

With regard to the final remaining component of their fraudulent inducement
claim, Plaintiffs allege that Defendants failed to disclose costs that were owed to HP in
relation to the CB&I Contract with respect to the cost of deletion, data safe archiving,
data restoration, data migration, and return services. Plaintiffs claim these costs created a
total liability of $1.628 million dollars and proffer evidence that Defendant Reed testified
that Mr. Grossman “had represented that there would be no data deletion cost” and that
“the deletion wouldn’t be something that would have to be paid for[,]” but that they
“didn’t have anything specific to indicate in writing that there would be no data deletion
cost,” (Doc. 88-6 at 7-8.) Plaintiffs contend that from February to July 2017, they paid
HP over $600,000 for data services.

Defendants respond that pre-acquisition, Plaintiffs were provided with the CB&I
Contract which states that the contract price included the cost of “HP costs and expenses
required for the Project.” (Doc. 81-5 at 46.) Defendants also contend that all invoices
received by Zovy related to such costs were included on an Accounts Payable statement
provided to Plaintiffs the day before the acquisition. (Doc. 81-4 at 4, § 18.) Defendants
proffer evidence that the Accounts Payable Aging Summary dated September 22, 2016
includes an entry titled “Hewlett-Packard” which totals $63,368.67, Id. at 98. On July 19,
Mr. Grossman emailed financial documents to John Biaocco including profit and loss
projections for 2016 which show an increase in the cost of “Software, Data Center
Infrastructure” under Cost of Goods sold from $142,533.47 in July to $198,783.47 in
August. (Doc. 81-5 at 114.) Defendants contend that the extra $56,500 represents costs
payable to HP in relation to the CB&{ Contract which would total an estimated $675,000
annual cost. (Doc. 81-1 at 25.)

Plaintiffs counter that Mr. Grossman misrepresented the cost of data deletion

services in relation to the CB&I Contract, however, they do not further establish by clear

24

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 25 of 34

and convincing evidence that their reliance on that representation was reasonable in light
of their receipt of the CB&I Contract itself.

“fWihere ... there is a meaningful conflict between an express provision in a
written contract and a prior alleged oral representation, the conflict negates a claim of
reasonable reliance upon the oral representation.” Hong Qin Jiang v. Li Wan Wu, 118
N.Y.S.3d 208, 213-14 (N.Y. App. Div. 2020) (internal brackets and citation omitted).
This principle is buttressed where, as here, the contract in question contains a merger
clause. See Wurstbaugh v. Banc of Am. Sec. LLC, 2006 WL 1683416, at *7 (S.D.N.Y.
June 20, 2006) (finding that a “[m]erger [c]lause reflects the parties’ intention to make
the Agreement comprehensive, and further undermines as a matter of law the
reasonableness of plaintiffs’ asserted reliance on oral representations”). Because
Plaintiffs received the written CB&I Contract which provided that Zovy would be liable
to HP for “costs and expense required for the Project” (Doc. 81-5 at 46) and because
Plaintiffs further had evidence of Zovy’s ongoing payment of those costs and expense to
HP, Plaintiffs’ reliance on an alleged oral misrepresentation to the contrary was
unreasonable as a matter of law. See Johnson v. Cestone, 80 N.Y.8.3d 15, 16 (App. Div.
2018) (holding that Plaintiff failed to state a cause of action for fraud because Plaintiff
could not show “she reasonably relied on the aileged misrepresentations”).

In addition to failing to establish reasonable reliance, Plaintiffs have not proffered
adinissible proof of damages. Plaintiffs cite the deposition testimony of Mr. McGrath,
Capax’s COO, that Capax had paid “[s]omewhere in the 6- to $700,00 range” (Doc. 88-5
at 3) to HP under the CB&I Contract as of March 25, 2019, they do not, however, proffer
evidence of the “actual value of the consideration received[,]” or that “defendants’
fraudulent inducement directly caused plaintiff to agree to deliver consideration that was
greater than the value of the received consideration.” Kumiva Grp., LLC, 45 N.Y.8.3d at

413. Consequently, even if Zovy’s actual value at the time of acquisition was reduced by
$600,000 to $700,000 to account for the liability to HP, Plaintiffs have offered no
evidence to show that the resulting value of Zovy was less than its purchase price of one

dollar plus the earn-out consideration that has not been paid. In the absence of clear and

25

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 26 of 34

convincing evidence that Plaintiffs suffered compensable damages, Defendants’ motion
for summary judgment on Plaintiffs’ fraudulent inducement claim must be GRANTED
with respect to the HP liability in the CB&I Contract.

For the foregoing reasons, the court GRANTS judgment in Defendants’ favor with
regard to the entirety of Plaintiffs’ fraudulent inducement claim (Count IT).

F. Whether Defendants are Entitled to Summary Judgment on Their
Breach of Contract Counterclaim.

Defendants seek summary judgment on their breach of contract counterclaim
because Plaintiffs have failed to pay any earn-out consideration as contemplated under
the EPA. Plaintiffs do not dispute that under the terms of the EPA, Defendants are
entitled to carn-out compensation and that Capax has failed to pay any earn-out
consideration to Defendants. They contend, however that notwithstanding these
contracted obligations their performance is excused because of Defendants’ own material
breaches of the EPA. They further dispute Defendants’ calculation of the earn-out
consideration.

1, Whether Plaintiffs’ Performance is Excused.

“(P]erformance under a contract is excused” only where the other party “has
committed a material breach.” Process Am., Inc. v. Cynergy Holdings, LLC, 839 F.3d
125, 136 (2d Cir. 2016). This places the burden on Plaintiffs to establish a material
breach by Defendants which excuses their own failure to perform. Plaintiffs allege
Defendants materially breached § 5.9 of the EPA by failing to disclose a $1.628 million
liability to HP in relation to the CB&I Contract. That section contains a certification that
“(Zovy] does not have any liabilities or obligations that would reasonably be expected to
have a Material Adverse Effect on [Zovy], the [b]usiness, or the assets of [Zovy], except
those set forth or adequately reserved against on the balance sheets contained in the
Financial Statements[.]” (Doc. 88-4 at 12, § 5.9.)

Plaintiffs assert that Defendants represented to them that there would be no costs
associated with the deletion of data, and that other related data services costs owed to HP

under the CB&I Contract were never disclosed to them. Plaintiffs point to Defendant

26

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 27 of 34

Reed’s deposition wherein she stated that Mr. Grossman, Zovy’s CEO, “had represented
that there would be no data deletion cost, and so the cost of that contract was related to
getting data from HP, but that the deletion wouldn’t be something that would have to be
paid for.” (Doc. 88-6 at 7-8.) Plaintiffs further assert that the financial documents
provided to them do not adequately disclose the liability because the amounts owed to HP
in the Accounts Payable Aging Summary do not match the projected costs reported in the
profit and loss financial statements. (Doc. 88 at 15.) Plaintiffs dispute whether they
received HP invoices relative to the CB&I Contract totaling $63,368.67, and maintain
that because HP was an “active vendor” of Zovy, inclusion of amounts owed to HP on
the Accounts Payable Aging Summary was not sufficient to alert Plaintiffs to the HP
liability under the CB&I Contract. fd.

Defendants respond that they provided Plaintiffs with the CB&1 Contract and
other financial information prior to the Zovy acquisition, and that the HP liability was
disclosed on the Accounts Payable summary and on profit and loss projections that were
provided to the Plaintiffs. Defendants point to an affidavit by Defendant Reed* in which
she affirms that “Zovy did project the HP costs and disclosed them to Capax prior to
Acquisition[,]” and “also advised Capax to expect future costs going forward.” (Doc. 81-
4 at 4, Ff 18, 19.) Defendant Reed also states that “Zovy received HP invoices relative to
the CB&I Contract” and that “[ajll received invoices were included on an Accounts

Payable[] statement provided to Capax prior to the Acquisition.” /d. Defendants proffer

 

‘ Plaintiffs contend that the court should refuse to consider Defendant Reed’s affidavit under the
“sham issue of fact” doctrine because it is inconsistent with her prior deposition testimony,
However, the Second Circuit has “declined to disregard an affidavit as a ‘sham’ in cases where
there is a readily apparent, plausible explanation for the inconsistency.” Brandon v. Kinter, 938
F.3d 21, 33 n,9 (2d Cir. 2019) (internal quotation marks omitted). Here, Defendant Reed’s
deposition testimony refers specifically to Mr, Grossman’s representations about deletion costs
related to the CB&I Contract but acknowledges that there would be other costs related to
“setting data from HP[,.]” (Doc. 88-6 at 7-8.) This testimony is not inconsistent with her
subsequent affidavit which affirms that “Zovy did project the HP costs and disclosed them to
Capax prior to the Acquisition fof Zovy.]” (Doc. 81-4 at 4, { 18.) In addition, Reed’s affidavit
statements are “corroborated by other independent evidence[.]” Rivera v. Rochester Genesee
Reg’! Transp. Auth,, 743 F.3d 11, 23 (2d Cir. 2014). Thus, the court is not prohibited from
considering the Reed affidavit.

27

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 28 of 34

evidence of the disclosures described by Defendant Reed in her affidavit in the form of
an Accounts Payable Aging Summary provided the day before acquisition which includes
an entry for “Hewlett-Packard” in the amount of $63,368.67. (Doc. 81-4 at 98.)
Defendants contend that future costs related to the CB&I Contract were also projected on
a financial statement provided to Plaintiffs on July 29, 2016 which shows an increase in
“Software, Data Center Infrastructure” costs from $142,533.47 to $198,783.47 (Doc. 81-
5 at 56) and that this increase of $56,500 per month represents the total projected
$675,000 annual cost of data services owed to HP under the CB&I Contract.

Because there are genuine questions of fact as to whether the liability to HP was
“set forth or adequately reserved against on the balance sheets contained in the financial
statements” in compliance with § 5.9 of the EPA, summary judgment on the issue of
whether Defendants materially breached the EPA cannot be decided at this time. See
Turner Network Sales, Inc. v. DISH Network L.L.C., 413 F. Supp. 3d 329, 349 (S.D.N.Y.
2019) (denying summary judgment on breach of contract claim where non-moving party
identified evidence raising genuine questions of fact regarding terms of agreement).
Defendants’ motion for summary judgment with regard to its breach of contract
counterclaim is thus GRANTED in PART on the issue of liability because the court finds
as a matter of law that Plaintiffs have failed to perform under the EPA but DENIED as to
whether all or part of Plaintiffs’ performance is excused due to an alleged material
misrepresentation by Defendants.

2, Calculation of the Earn-out.

Defendants assert that Plaintiffs “manipulate[d] the timing of payments to reduce
the [earn-out] owed” and ask the court to order an award of earn-out compensation as if
those payments were received during the preceding calendar year. (Doc. 81-1 at 15.)
Plaintiffs “vehemently disagree with Defendants’ earn-out calculation{,]” replying that
Capax’s COO Mr. McGrath did not have “any control over when Thundercat paid[.|”
(Doc. 88-2 at 3-4, §9 24, 28.) As such, Plaintiffs contend that the earn-out calculation
should be made based on Zovy’s “actual receipt” of payments from Thundercat, as per

the terms of the EPA. (Doc. 88-4 at 6, § 2.4.2.)

28

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 29 of 34

Defendants proffer evidence that Mr. McGrath requested that an employee “ensure
that [Zovy did] not get paid until 2017” for an invoice that was dated December 2, 2016.
(Doc. 81-5 at 9.) They contend that Mr. McGrath also intentionally delayed payment of
invoices sent to Thundercat at the end of 2017 by requesting that an employee let him
know if “any money is received by Zovy from Thundercat via check” before depositing
the money. (Doc. 94-1 at 2.) In addition to citing certain emails that show that Thundercat
repeatedly requested the December 2017 invoice and that Mr. McGrath was aware of
those requests, Defendants further rely on Mr. McGrath’s deposition testimony that a
“portion” of the reason why this invoice was not sent until 2018 was “to have the VA
earn-out recalculate if the cash came in the next year” (Doc. 81-10 at 6) as undisputed
evidence of Plaintiffs’ intentional and bad faith breach of the earn-out compensation
provision of the EPA.

Plaintiffs dispute whether Mr. McGrath’s attempts to delay payment by
Thundercat actually caused any delay to occur and point out that the invoice dated
December 2, 2016 was ultimately paid by Thundercat on January 13, 2017, forty-two
days later. By comparison, three invoices remitted to the VA in 2015 were paid by
Thundercat within fifty-five, sixty, and twenty-five days of the invoice dates,
respectively. On this basis, Plaintiffs contend that a forty-two-day period between the
date of the December 2, 2016 invoice and the receipt of payment was within the ordinary
course of dealings between Zovy and Thundercat and indicates the absence of intentional
delay or manipulation.

“[A] determination of bad faith or willful or negligent disregard of the rights of the
other party ... is generally a question of fact[.]” Wallace v. Merrill Lynch Cap. Servs.,
Inc., 814 N.Y.S.2d 566, 2005 WL 3487809, at *5 (N.Y. Sup. Ct. Dec. 14, 2005).
Accordingly, although Defendants’ evidence of bad faith is compelling, a jury rather than
the court must weigh the parties’ competing evidence of Plaintiffs’ intent.

Because genuine issues of material fact exist as to whether Plaintiffs acted in bad

faith by allegedly delaying the timing of payments received by the VA to “have the VA

29

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 30 of 34

earn-out recalculate[.]” (Doc. 81-10 at 6.) Defendants’ motion for summary judgment
seeking a calculation of the carn-out must be DENIED.

G. Whether Defendants Are Entitled to Summary Judgment That Their
Liability Is Capped at $300,000 Pursuant to the Terms of the EPA.

Defendants ask the court to find that the cap in the EPA limits Defendants’
liability to $300,000. Plaintiffs respond that the court should not enforce the liability cap
because there is evidence that Defendants intentionally breached the EPA by
misrepresenting existing obligations under the CB&I Contract.

Provisions limiting liability for breach of contract are enforceable “even against
claims of a party’s own ordinary negligence.” Morgan Stanley Mortg. Loan Tr, 2006-
13ARX v. Morgan Stanley Mortg. Cap. Holdings LLC, 36 N.Y.8.3d 458, 462 (N.Y. App.
Div. 2016). Such provisions “allocate the risk of economic loss in the event that the
contemplated transaction is not fully executed{[.]” Jd. (internal brackets omitted) (quoting
Metro. Life Ins. Co. v. Noble Lowndes Int'l, 643 N.E.2d 504, 507 (N.Y. 1994)). However,
a party “may not insulate itself from damages caused by its grossly negligent conduct” if
that conduct “evinces a reckless disregard for the rights of others or smacks of intentional
wrongdoing[.]” /d. (internal quotation marks omitted) (quoting Colnaghi, U.S.A., Ltd. v.
Jewelers Prot, Servs., Ltd., 611 N.E.2d 282, 284 (N.Y, 1993)).

The EPA provides in relevant part that “the aggregate liability of the Members”
for “any inaccuracy or breach of any representation or warranty ... contained in Articles
[V or V” is limited to $300,000. (Doc. 88-4 at 23,25, §§ 8.2.1, 8.9.2.) Thus, Plaintiffs’
recovery for any inaccuracy or breach of the representations in Articles IV and V of the
EPA is limited to $300,000 absent a showing that Defendants engaged in “intentional
wrongdoing.” To date, Plaintiffs have not established admissible evidence of Defendants’
“intentional wrongdoing.” They have also not established that a material
misrepresentation would suffice to establish “intentional wrongdoing” under New York

law. In the absence of such evidence, Defendants’ motion for summary judgment seeking

30

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 31 of 34

a determination that their liability under the EPA is limited to $300,000 is
CONDITIONALLY GRANTED.

H. Whether Plaintiffs Are Entitled to Summary Judgment on Defendants’
Libel Counterclaim.

Plaintiffs seek summary judgment with regard to Defendants’ libel counterclaim,
maintaining that Mr. Ragusa’s July 24, 2018 Fraud Alert merely “describes the judicial
proceeding” and is thus protected by privilege under New York Civil Rights Law § 74
(“NYCRL § 74”). (Doc. 83-3 at 9.) Plaintiffs further assert those statements are protected
by a qualified privilege to communicate to “parties that may have some common interest
in the subject matter[.]” Jd. at 11. The court rejected Plaintiffs’ privilege arguments in the
context of Plaintiffs’ motion to dismiss.

To prevail on a libel claim under New York law, a plaintiff must show: “(1) a
written defamatory factual statement concerning the plaintiff; (2) publication to a third
party; (3) fault; (4) falsity of the defamatory statement; and (5) special damages or per se
actionability.” Chau v. Lewis, 771 F.3d 118, 126-27 (2d Cir. 2014). Special damages
result from “the loss of something having economic or pecuniary value which must flow
directly from the injury to reputation[,]” while “a writing which tends to disparage a
person in the way of his office, profession, or trade is defamatory per se[.]” Celle v.
Filipino Rep. Enters. Inc., 209 F.3d 163, 179 (2d Cir. 2000) (emphasis and internal
quotation marks omitted). Where a defamatory statement relates only to private issues,
“ijn light of the reduced constitutional value of speech involving no matters of public
concern, . . . state interest adequately supports awards of presumed [per se] . . . damages-

even absent a showing of actual malice.” Dun & Bradstreet, Inc. v. Greenmoss Builders,

 

5 Because the court has declined to calculate the earn-out compensation owed to Zovy’s
Members, it remains possible, albeit unlikely, that at trial Plaintiffs’ proof of Defendants’ alleged
material misrepresentation will rise to the level of “a reckless disregard for the rights of others”
or “intentional wrongdoing” and will thereby impact the cap on liability that the EPA otherwise
imposes. See Morgan Stanley Mortg. Loan Tr, 2006-13ARX v, Morgan Stanley Mortg. Cap.
Holdings LLC, 36 N.Y 8.3d 458, 462 (N.Y. App. Div. 2016). In contradiction to Plaintiffs’
fraudulent inducement claim, a material breach need only be established by a preponderance of
the evidence. For this reason, Defendants’ motion is only conditionally granted.

31

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 32 of 34

Inc., 472 U.S, 749, 761 (1985). Whether a statement is defamatory is a question of law
for the court to determine based on a “fair reading in the context of the publication as a
whole.” Celle, 209 F.3d at 177 (emphasis omitted).

The Fraud Alert described the proceedings in this case but also included the
following additional factual representations:

Timothy Dibble and Jessica Reed remain personally liable for fraud,

We are continuing to investigate allegations regarding Timothy Dibble and
Jessica Reed, who were named personally for fraud in Capax Discovery’s
complaint. Although Dibble and Reed attempted to have themselves
personally removed from the complaint, the judge denied their request.
They remain personally as a defendant with no corporate shield to protect
them from their role in this alleged fraud.

Chances are you may well be a victim of fraud.
(Doc. 83-4.)

NYCRL § 74 provides immunity from suit “for the publication of a fair and true
report of any judicial proceeding[.]” The statute “does not afford protection if the specific
statements at issue, considered in their context, suggest more serious conduct than that
actually suggested in the official proceeding.” Karedes v. Ackerley Grp., Inc., 423 F.3d
107, 119 (2d Cir. 2005) (internal quotation marks and brackets omitted). “The privilege
defined under [NYCRL § 74] is... inapplicable” to the Fraud Alert statements
concerning the personal liability of Defendants Dibble and Reed for fraud. Doc. 47 at 8
(noting that those statements “are arguably not ‘fair and true reports’ as they fail to reflect
that th[e] case [was] at the pleading and discovery stage and no such determinations [had]
been made”). Because Plaintiffs have not proffered any additional evidence that these
statements, “despite... inaccuracies, . . . do[] not produce a different effect on a reader
than would a report containing the precise truth[,]” NYCRL § 74 is inapplicable.
Friedman v, Bloomberg L.P., 884 F.3d 83, 93 (2d Cir. 2017).

Plaintiffs also assert that the Fraud Alert is protected by a “common interest”
privilege which “arises when a person makes a bona fide communication upon a subject
in which he or she has an interest, or a legal, moral, or social duty to speak, and the
communication is made to a person having a corresponding interest or duty.” Yong Ki

32

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 33 of 34

Hong v. KBS Am., Inc., 951 F. Supp. 2d 402, 433 (E.D.N.Y, 2013). The common interest
privilege applies “where members of an organization discuss among themselves matters
of concern to the organization.” Thorsen v. Sons of Norway, 996 F. Supp. 2d 143, 174
(E.D.N.Y. 2014) (internal quotation marks and citation omitted). Where statements are
made “solely with malice|,|” which “includes spite, ill will, knowledge that the
statements are false[,] or reckless disregard as to whether they are false[,]” the common
interest privilege will not shield those statements from liability. Grayson v. Ressler &
Ressler, 271 F. Supp. 3d 501, 515 (S.D.N.Y. 2017) (emphasis in original) (internal
quotation marks and citations omitted). Plaintiffs argue that the Fraud Alert was “sent...
to a limited number of parties who have previously done business with [Defendants].”
(Doc. 83-3 at 10.) They do not identify the companies or individuals in question but
instead rely exclusively on Mr. Ragusa’s deposition testimony that he sent the message to
“fess than twelve” recipients.° (Doc. 86-3 at 5-6.) Because that testimony is silent on the
identity of the Fraud Alert recipients, Plaintiffs have not shown that the communication
was made to persons “having a corresponding interest or duty” and thus the common
interest privilege does not apply. Having determined that Plaintiffs’ claimed privileges do
not apply as a matter of law, they court turns to the actionable portion of the Fraud Alert.’

Defendants admit that they “are not aware of, to date, a specific lost business
opportunity as a result of the Fraud Alert[,]” (Doc. 86-1 at 2, q 5), which forecloses their
ability to obtain special damages. See Lan Sang v. Ming Hai, 951 F. Supp. 2d 504, 525
(S.D.N.Y. 2013) (noting that special damages “must be fully and accurately identified,
with sufficient particularity to identify actual losses”) (citation omitted); ef Fashion

Boutique of Short Hills, Inc. v. Fendi USA, Inc., 314 F.3d 48, 59 Qd Cir. 2002) (“Where

 

® The exact number of recipients is immaterial, as the publication requirement is satisfied once
the defamatory statement is “read by a person other than the author and the one defamed[.]”
Barber vy. Daly, 586 N.Y.S.2d 398, 400 (N.Y. App. Div. 1992).

? The Fraud Alert’s statement that “[c]hances are you may well be a victim of fraud” constitutes
an opinion which, “as opposed to [an] assertion] of fact, [is] deemed privileged and, no matter
how offensive, cannot be the subject of an action for defamation.” (Doc. 47 at 9) (quoting Mann
v, Abel, 885 N.E.2d 884, 885-86 (N.Y. 2008)). As a result, that statement does not provide a
basis for Defendants’ libel counterclaim.

33

 

 
Case 1:17-cv-00500-CCR Document 97 Filed 09/30/20 Page 34 of 34

loss of customers constitutes the alleged special damages, the individuals who ceased to
be customers, or who refused to purchase, must be named and the exact damages
itemized.”’) (internal quotation marks and citation omitted). Nonetheless, in a case
involving “not only a private-figure plaintiff, but also speech of purely private
concern[,]” nominal damages for libel per se may be recoverable and do not require a
showing of malice. Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 774 (1986)
(citing Dun & Bradstreet, 472 U.S. at 751-52).

Here, a jury could reasonably determine that the Fraud Alert’s statements about
Defendants Dibble and Reed “imputfe] to [them] . . . fraud, dishonesty, [or] misconduct,”
rendering them per se defamatory and satisfying the injury requirement of Defendants’
libel counterclaim even without the presence of special damages. Lee v. Jarecki, 2019
WL 948881, at *12 (S.D.N.Y. Feb. 14, 2019) (quoting Four Star Stage Lighting, Ine. v.
Merrick, 392 N.Y.S.2d 297, 298 (N.Y. App. Div. 1977)). As a result, Plaintiffs’ motion
for summary judgment on Defendants’ libel counterclaim must be DENIED.

CONCLUSION

For the foregoing reasons, Defendants’ motion for summary judgment (Doc. 81) is
GRANTED IN PART and DENIED IN PART and Plaintiffs’ motion for partial summary
judgment on Defendants’ libel counterclaim (Doc. 83) is DENIED.

SO ORDERED. .
Dated this as ‘day of September, 2020. Nn

Christina Reiss, District Judge
United States District Court

34

 
